Citation Nr: 1500689	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  13-15 010	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss

2.  Entitlement to service connection for tinnitus



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1956 to July 1959.

These claims were previously before the Board of Veterans' Appeals Board on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Portland, Oregon has current jurisdiction of the claims file.  The case was remanded by the Board for additional development in May 2014 and is now ready for appellate review.  

In a May 2013 substantive appeal, the Veteran requested a hearing before the Board by videoconference from the RO.  He withdrew the request in writing in September 2013.  See 38 C.F.R. §20 704 (2014)

In April 2014, the Vice Chairman of the Board advanced the appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Veteran also has a paperless, electronic Virtual VA file that, aside from VA clinical records dated through July 9, 2013, which were considered by the Portland RO in the July 2013 supplemental statement of the case, contains evidence and information duplicative of that contained in the VBMS file or that is irrelevant to the issues on appeal.  

FINDINGS OF FACT

1.  Current hearing loss disability as defined by VA regulations is demonstrated. 

2.  The weight of the evidence is against a conclusion that bilateral hearing loss or tinnitus are etiologically related to service, and sensorineural hearing loss is not demonstrated within one year of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met, to include on a presumptive basis due to chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014). 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial AOJ decision on the claim for VA benefits.  

The Board finds that VA has satisfied its duty to notify under the VCAA with respect to the issues adjudicated herein.  Specifically, a July 2007 letter, sent prior to the initial unfavorable November 2007 rating decision, advised the Veteran of the evidence and information necessary to substantiate the claims for service connection on appeal as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's relevant service treatment records (STRs) and post-service private and VA treatment records have been obtained and considered.  The Veteran was also provided VA examinations and opinions, most recently in July 2014, addressing the claims for service connection for bilateral hearing and tinnitus, and the undersigned finds the reports from these examinations to be adequate to decide the appeals with respect to these claims.  In this regard, the clinicians who conducted these examinations and completed these opinions noted review of the claims file, and the July 2014 reports, in particular, document consideration of the statements of the Veteran.  The clinicians also offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The July 2014 VA examination is also in substantial compliance with the instructions of the May 2014 remand with respect to the claims adjudicated below.  Stegall v. West, 11 Vet. App. 268 (1998) (standing for the proposition that the Board is required to insure substantial compliance with the instructions of its remands.)  The record otherwise reflects substantial compliance with the entirety of the remand instructions as applicable to the claims adjudicated herein.  Stegall, supra.  In this regard, as requested in the May 2014 remand, reports from a private audiometric evaluation conducted in March 2008 were obtained, and the Veteran himself stated in November 2014 that he had no other information or evidence to substantiate his claims and requested that the case be forwarded to the Board for immediate adjudication.   

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the issues adjudicated herein, and that additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to such issues.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage as to the issues decided herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to such issues.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims adjudicated herein.   

II. Legal Criteria/Analysis

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss as an organic disease of the nervous system which develop to a compensable degree (10 percent for sensorineural hearing loss) within a prescribed period after discharge from service (one year for sensorineural hearing loss), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as sensorineural hearing loss) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

To establish the existence of a current hearing loss disability for which service connection may be granted, at least one of the threshold pure tone levels at 500, 1000, 2000, 3000, or 4000 Hertz, must measure 40 decibels or greater; at least three of these five threshold levels must measure more than 25 decibels; or speech recognition using the Maryland CNC test must be lower than 94 percent. 38 C.F.R. § 3.385. 

The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385 . . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Summarizing the pertinent facts with the above criteria in mind, the service record reveals that the Veteran served as a U.S. Army clerk attached to ground units.  While such duty would not be consistent with acoustic trauma, in an April 2007 statement, the Veteran reported that he was exposed to machine gun fire and grenade detonations during a three day training period and experienced tinnitus and progressively degrading hearing acuity since that time.  In his March 2008 notice of disagreement, the Veteran reported that he had difficulty hearing Morse Code during training in service because of tinnitus and degraded hearing acuity and that he was removed from training as a result.  The Veteran has reported to VA clinicians and examiners that he worked briefly during one summer in construction but that he worked primarily as a federal employee in economic development and in real estate with no significant post-service noise exposure. 

A June 1958 STR reflects treatment for a right ear infection and small sebaceous cyst.  After nine days, a clinician noted both tympanic membranes were normal and that the cyst was too small for excision.  A July 1959 military discharge examination includes an audiometric test that showed normal hearing.  The Veteran did not at separation report, and the examiner did not observe, any organic ear or hearing abnormalities at that time.  

Private testing in January 2005 and March 2008 and VA contract testing in June 2013 and July 2014 showed pure tone threshold and speech recognition measurements that met the VA criteria for hearing loss disability as defined by 38 C.F.R. § 3.385 and contained diagnoses of bilateral sensorineural hearing loss.  Therefore, the evidence establishes that the Veteran currently has hearing loss disability.  The Veteran reported late afternoon tinnitus in 2005 and tinnitus at the VA contract examination conducted in June 2013 and July 2014; as such, because the Court has specifically found that tinnitus is a disorder capable of lay observation, the record establishes a current disability due to tinnitus.  Charles, supra.   

In the January 2005 examination, a private audiologist noted the noise exposure in service but made no clear determination of the etiology of the measured hearing deficits.  In the June 2013 examination, the contract audiologist noted a review of the claims file and found that the military noise exposure did not cause either bilateral hearing loss or tinnitus.  The sole rationale provided was that the discharge examination showed normal hearing, and the clinician did not address the Veteran's reports of an onset of hearing difficulty and tinnitus during service with a continuity of symptoms after service.  She also did not explain why hearing damage in service with a delayed or gradual degrading hearing acuity over time since service was or was not medically indicated in this case.  As such, the undersigned in the May 2014 remand directed that an addendum opinion be obtained in which the clinician, in addition to considering the results of the hearing test conducted at service discharge, was to address the Veteran's reports of an onset of hearing difficulty and tinnitus during service with continuity of symptoms after service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  The remand instructions also directed the clinician to explain why hearing damage in service with a delayed or gradual degrading hearing acuity since service is or is not medically indicated in this case. 

Pursuant to the instruction of the remands, the Veteran was afforded another audiometric evaluation in July 2014 VA examination (although conducted by a different audiologist) which again demonstrated current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  After acknowledging review of the claims file, the clinician found that it was less likely than not that the Vetean's bilateral hearing loss was the result of service.  The stated rationale for this conclusion, in addition to the negative STRs, was that the significant decrease in hearing shown on testing in 2008 and 2013 was likely due to the effects of normal aging process and that, essentially, the Veteran's attribution of hearing loss to service was not credible.  In this regard, the examiner noted that the Veteran reported only trying hearing aids about seven to ten years ago despite claiming severe hearing loss for over fifty years.  The audiologist also observed that because the Veteran worked in a position after service in economic development that involved extensive public and social interaction, it was not "logical" to think that the Veteran would not long ago have sought remedial help for his hearing given that his job required that he be able to understand others while communicating.  The examiner also noted that the STRs were not in agreement with the Veteran's assertion that his hearing loss had its onset during or proximate to service, and that there was no medical link between the Veteran's hearing loss and service.  

With respect to tinnitus, the July 2014 VA examination also resulted in the conclusion that such was less likely than not the result of service.  The rationale for this conclusion was that in addition to the lack of evidence of tinnitus in the STRs, because tinnitus is associated with hearing loss, and the evidence indicated the Veteran's hearing loss occurred after leaving the service, his tinnitus was most likely secondary to the hearing loss that occurred after leaving service.

Review of the remaining evidence of record does not reveal any positive competent medical evidence or opinion linking bilateral hearing loss or tinnitus to service.  As for the Veteran's statements that his bilateral hearing loss and tinnitus were incurred in service, the Board finds such to not be credible and, thus, not probative.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995)

In this regard, the probative weight of the contemporaneous evidence contained in the STRS, which does not reflect hearing loss or tinnitus, outweighs that of the current claim of an in-service onset of hearing loss or tinnitus.  In addition, attention is directed to the assessment of the Veteran's credibility by the clinician in July 2014 as set forth above with respect to the improbability that the Veteran could have been successful at work if his hearing loss and tinnitus had been present since immediately after service discharge to the degree described by the Veteran.  Finally, the first evidence of hearing loss and tinnitus is dated decades after service, and the Veteran's current statements are made in connection with claims for VA compensation benefits, which would result in monetary gain, and were not initially made until April 2007, also decades after service.  The lack of any evidence of sensorineural hearing loss within one year of service also precludes a grant of service connection for bilateral hearing loss on a presumptive basis as a chronic disease listed at 38 C.F.R. § 3.309(a).
 
The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds the lack of evidence of any relevant disability in the service records, including at the separation examination, combined with the lack of complaints or treatment for many decades after service to be persuasive evidence against his claims.  In light of the foregoing, the Board concludes that the Veteran's statements linking hearing loss and tinnitus to service to not be credible as they are inconsistent with the contemporaneous evidence of record and were made under circumstances indicating bias or interest.  

In short, as there is no probative evidence of record showing that the Veteran has hearing loss or tinnitus that was incurred during service, service connection for either disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for bilateral hearing loss and tinnitus.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


